DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
This application is a national stage application from PCT/CN2020096680 filed 06/18/2020 which claims the foreign priority benefit from CN202010351578.7.0 filed 04/28/2020. The certified copy of foreign priority application was received on 12/04/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
3.	Applicant’s arguments, see pages 8-9, filed 07/18/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn.
Allowable Subject Matter
4.	Claims 1, 3-16 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Zhang (US-20210333942-A1, hereinafter as, Zhang). 
In regards to claim 1,  Zhang discloses a touch display device (touch control display apparatus, title), comprising a display module and a touch module stacked (touch substrate stacked with display panel, para 0002), wherein the touch module comprises a first touch electrode layer (fig.1, fig. 4, touch electrode layer 10), a second touch electrode layer (fig.1, fig.4, touch electrode layer 20), and an insulating layer located between the first touch electrode layer and the second touch electrode layer (fig.1, fig.4, para 0038, an insulating layer 30 between the first touch electrode layer and the second touch electrode layer); the touch display device comprises a touch display area (fig.1, para 0018, has a display area) and a bonding area located on a side of the touch display area (fig.1, PA the boding area located on a side of the touch display area), a plurality of pads are configured in the bonding area (Abstract, a peripheral area for bonding circuit parts), and the pads are disposed on the second touch electrode layer (the bonding circuit parts disposed in the layer 20, fig.4); the first touch electrode layer comprises a plurality of first touch electrodes and a plurality of first leads each connected to one of the first touch electrodes (touch electrode layer 10 comprises a plurality of first touch electrodes 1 and first touch signal lines 40 as the first leads connected to touch electrodes 1, fig.1, fig.4); the second touch electrode layer comprises a plurality of second touch electrodes and a plurality of second leads each connected to one of the second touch electrodes (fig.1, fig.4, touch electrode layer 20 comprises second touch electrodes 2 and plurality of second signal lines 50 connected to touch electrodes 2); and each of the first leads extends from one of the first touch electrodes to the bonding area and extends to the second touch electrode layer through a via provided in the insulating layer to electrically connect one of the pads (first touch signal lines 40 extend from first touch electrodes 1 to the bonding area and extends to the second touch electrode layer 20 to electrically connect to the bonding circuit parts, through via holes V provided in the insulating layer 30, fig.1, fig.4), and each of the second leads extends from one of the second touch electrodes  to the bonding area to electrically connect one of the pads (fgi.1, fig.4, second touch signal lines 50 which connect to electrodes 2/20 are electrically connected to the bonding circuit parts), wherein each of the first touch electrodes and the second touch electrodes is configured as a metal mesh structure (para 0012, optionally, the plurality of first touch electrodes are a plurality of first mesh electrodes; the plurality of second touch electrodes are a plurality of second mesh electrodes), 
Zhang does not fully disclose “the first touch electrode layer comprises a plurality of first touch metal wires and a plurality of second touch metal wires intersecting each other, the plurality of first touch metal wires and the plurality of second touch metal wires intersect each other to form a plurality of first touch patterns arranged in an array, the plurality of first touch metal wires extend along a first direction and are arranged at intervals along a second direction, and the plurality of second touch metal wires extend along the second direction and are arranged at intervals along the first direction; the second touch electrode layer comprises a plurality of third touch metal wires 20and a plurality of fourth touch metal wires intersecting each other, the plurality of third touch metal wires and the plurality of fourth touch metal wires intersect each other to form a plurality of second touch patterns arranged in an array, the plurality of third touch metal wires extend along the first direction and are arranged at intervals along the second direction, and the plurality of fourth touch metal wires extend along the second direction and are arranged at intervals along the first direction; and in a top view, the first touch metal wires and the third touch metal wires are arranged at intervals according to a certain rule, and the second touch metal wires and the fourth touch metal wires are arranged at intervals according to a certain rule.” 
 
Accordingly, the independent claim 1 is allowed. The dependent claims 3-16 are also allowed based on their dependencies from the independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627